Title: From George Washington to Colonel Evan or William Evans, 27 August 1777
From: Washington, George
To: Evans, Evan,Evans, William



Sir
Wilmington [Del.] 27th Augt 1777

After the Men of your own, Colo. Hunters and Colo. Udrees Battalions have refreshed them selves you are to march them to Christiana Bridge—and there halt till further orders.
You are to get your Men as well covered as the Situation of the place will admit of, and always keep them near their quarters, that they may be ready to move at a moments warning.
As most of the Men in this County have left their families at home and turned out in a spirited Manner in defence of their Country, it is hoped that the Troops under your command will not in the least injure their property by destroying their Fences, Corn, or Fruit. I am &c.

G.W.



P.S. Your Ammunition is to be inspected to see if injured by the Rain, and the Arms kept in good Order.

